As filed with the Securities and Exchange Commission on May 25, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2010 Commission File Number 001-15106 Petróleo Brasileiro S.A.—Petrobras (Exact name of registrant as specified in its charter) Commission File Number: 001-33121 Petrobras International Finance Company (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation—Petrobras (Translation of registrant’s name into English) The Federative Republic of Brazil (Jurisdiction of incorporation or organization) Cayman Islands (Jurisdiction of incorporation or organization) Avenida República do Chile, 65 20031-912 – Rio de Janeiro – RJ Brazil (Address of principal executive offices) Almir Guilherme Barbassa (55 21) 3224-2040 – barbassa@petrobras.com.br
